 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSS PEARSON
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Case No. 1:19-CR-00014-DAD-BAM

12                                 Plaintiff,         PRELIMINARY ORDER OF FORFEITURE

13                          v.

14    VICTOR BRAVO,
      MOISES MISAEL GARCIA DELEON,
15    ENRIQUE ARGUETA LOPEZ,
      ROBERT ZAVALA, and
16    CESAR LEMUS,

17                                 Defendants.

18

19          Based upon the plea agreements entered into between plaintiff United States of America

20   and defendants Victor Bravo, Moises Misael Garcia Deleon, Enrique Argueta Lopez, Robert

21   Zavala, and Cesar Lemus, it is hereby ORDERED, ADJUDGED and DECREED as follows:

22          1.     Pursuant to 18 U.S.C. §§ 924(d)(1), 981(a)(1)(C), and 28 U.S.C. § 2461(c),

23   defendants Victor Bravo, Moises Misael Garcia Deleon, Enrique Argueta Lopez, Robert Zavala,

24   and Cesar Lemus’ interest in the following property shall be condemned and forfeited to the

25   United States of America, to be disposed of according to law:

26                 a. Black INA Tiger Revolver, .38 SPL, S/N: 043251, with 2-inch barrel and

27                     electric tape on wood grip;

28                 b. Black Smith & Wesson M&P Shield, 40 SPW, handgun, S/N: HLK0163;
                                                      1
 1                   c. AR-15 rifle with POC Armory Upper Receiver and 20” barrel, altered semi-

 2                       automatic;

 3                   d. AR-15 rifle 18-inch barrel and holographic sight semi-automatic;

 4                   e. Ammunition of various calibers and shell casings; and,

 5                   f. Magazines, holster, and lower part spring kit for AR-15.

 6           2.      The above-listed property constitutes firearms and ammunition involved in or used

 7   in a knowing violation of 18 U.S.C. § 2113(a), or is property which constitutes or is derived from

 8   proceeds traceable to a violation of 18 U.S.C. § 371.

 9           3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

10   to seize the above-listed property. The aforementioned property shall be seized and held by the

11   Federal Bureau of Investigation or the U.S. Marshals Service in their secure custody and control.

12           4.      a. Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local

13   Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order

14   and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such

15   manner as the Attorney General may direct shall be posted for at least thirty (30) consecutive

16   days on the official internet government forfeiture site www.forfeiture.gov. The United States

17   may also, to the extent practicable, provide direct written notice to any person known to have

18   alleged an interest in the property that is the subject of the order of forfeiture as a substitute for

19   published notice as to those persons so notified.

20                   b. This notice shall state that any person, other than the defendant, asserting a
21   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

22   days from the first day of publication of the Notice of Forfeiture posted on the official

23   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

24   whichever is earlier.

25   ///

26   ///
27   ///

28   ///
                                                          2
 1          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any,

 2   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. §§ 924(d)(1),

 3   981(a)(1)(C), and 28 U.S.C. § 2461(c), in which all interests will be addressed.

 4   IT IS SO ORDERED.
 5
        Dated:     February 11, 2020
 6                                                       UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
